   Case 2:20-cv-06661-FMO-JC Document 10 Filed 08/06/20 Page 1 of 2 Page ID #:38

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

 Case No.          CV 20-6661 FMO (JCx)                                Date    August 6, 2020
 Title             MRC Creations, LLC v. Hana Financial, Inc.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                             None
                Deputy Clerk                    Court Reporter / Recorder                Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause re Dismissal for Lack of
                           Jurisdiction

        On July 24, 2020, plaintiff MRC Creations, LLC (“plaintiff”) filed a Complaint, (Dkt. 1), in this
court against defendant Hana Financial, Inc. (“defendant”). Federal subject matter jurisdiction is
premised solely on diversity of the parties, (see Dkt. 1, Complaint at ¶ 4), but the Complaint
contains no allegations as to the citizenship of plaintiff’s LLC members, (see, generally, id.). The
Complaint only alleges that plaintiff “is a limited liability company organized and existing under the
laws of the State of Delaware and having its principal place of business [in] California[,]” (id. at ¶
1), and thus the pleading is defective as a matter of law. Although the parties “consent[] to the
jurisdiction and venue of this court[,]” (id. at ¶ 4), “[t]he presence of [a] nondiverse party
automatically destroys original jurisdiction: [n]o party need assert the defect [and n]o party can
waive the defect or consent to jurisdiction.” Wisconsin Dept. of Corrections v. Schacht, 524 U.S.
381, 389, 118 S.Ct. 2047, 2052 (1998).

        When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant
to 28 U.S.C. § 1332(a), complete diversity must exist between the opposing parties. See
Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity
jurisdiction statute “applies only to cases in which the citizenship of each plaintiff is diverse from
the citizenship of each defendant”). “[T]he party seeking to invoke the district court’s diversity
jurisdiction always bears the burden of both pleading and proving diversity jurisdiction.” Rainero
v. Archon Corp., 844 F.3d 832, 840 (9th Cir. 2016) (quoting NewGen, LLC v. Safe Cig, LLC, 840
F.3d 606, 613-14 (9th Cir. 2016)).

        To properly plead diversity jurisdiction “with respect to a limited liability company, the
citizenship of all its members must be pled.” NewGen, 840 F.3d at 611. Furthermore, for diversity
purposes, the Ninth Circuit has held that a “LLC is a citizen of every state of which its
owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
(9th Cir. 2006); see Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S.Ct. 1015, 1021
(1990) (“We adhere to our oft-repeated rule that diversity jurisdiction in a suit by or against the
entity depends on the citizenship of all the members[.]) (internal quotation marks omitted).
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
   Case 2:20-cv-06661-FMO-JC Document 10 Filed 08/06/20 Page 2 of 2 Page ID #:39

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL

 Case No.       CV 20-6661 FMO (JCx)                                Date     August 6, 2020
 Title          MRC Creations, LLC v. Hana Financial, Inc.

        Based on the foregoing, IT IS ORDERED that no later than August 14, 2020, plaintiff shall
file a First Amended Complaint setting forth allegations establishing federal subject matter
jurisdiction. Plaintiff is reminded that the First Amended Complaint must comply with the
requirements of Fed. R. Civ. Proc. 8. Failure to file a First Amended Complaint by the deadline
set forth above shall result in the action being dismissed without prejudice for lack of personal
jurisdiction, improper venue, and/or failure to comply with the orders of the court. See Fed. R. Civ.
P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).




                                                                                00      :     00
                                                      Initials of Preparer            vdr




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 2 of 2
